Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT IS

FOR THE DISTRICT OF WYOMING

 

 

CRAIG CUNNINGHAM,

Plaintiff,
VS. Case No. 19-CV-00231-F

TECHNOLOGIC USA, INC.

 

Defendant.

 

ORDER DENYING IN PART AND GRANTING IN PART MOTION FOR
DEFAULT JUDGMENT

 

This matter is before the Court on Plaintiff Craig Cunningham’s motion (doc. 28)
for default judgment against Defendant Technologic USA, Inc. (“Technologic”). For the
following reasons, the Court grants in part and denies in part the motion. Plaintiffs motion
for default judgment concerning the Telephone Consumer Protection Act of 1991
(“TCPA”), 47 U.S.C. § 227(b) is granted. Furthermore, Plaintiff's request for enhanced
damages under that statute is granted in part. Plaintiffs motion as to his claim under 47
US.C. § 227(c) is granted. Additionally, Plaintiff's request for enhanced damages under

that statute is granted in part.

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 2 of 15

L, Background

Plaintiff, Craig Cunningham, is proceeding pro se in the present case.! The Court
has previously recited the procedural background. Doc. 20. It suffices to say here that
Plaintiff originally filed this action on June 27, 2019 in the Central District Court of
California. Doc. 1 (complaint). He served the summons and complaint (and later a Second
Amended Complaint), to Technologic pursuant to Rule 4 and state law. Docs 6-7.

After Technologic failed to timely answer or otherwise defend, on Plaintiff’s
request, the Clerk of the Central District of California entered default for Defendant on
August 15, 2019. Doc. 9. After further procedures, on November 5, 2019, Judge Fernando
M. Olguin held that the Central District of California lacked personal jurisdiction over
Technologic and transferred the case to this Court. Doc. 17. Plaintiff filed a motion for
default judgment with this Court on November 18, 2019. Doc. 19. On January 6, 2020, the
Court entered an order denying Plaintiff's motion. Doc. 20. That order permitted Plaintiff
to file a second amended complaint dismissing the Doe Defendants voluntarily or showing
cause why they should not be dismissed without prejudice, addressing why and how the
Technologic entity reflected in Plaintiff's evidence was the same or should be treated as
the same as the Technologic that is a Defendant, and addressing whether the claim Plaintiff
brought under the Texas Business and Commerce Code could be brought in an action

outside the state of Texas.

 

' Plaintiff asserts he is proceeding pro se in the present case and does not assert he is a lawyer. The
Court therefore holds Plaintiff's filings to “less stringent standards than formal pleadings drafted
by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972).

2

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 3 of 15

Plaintiff timely filed a motion to amend his amended complaint and a motion to
dismiss Doe Defendants on February 5, 2020. Docs. 21, 22. Plaintiff filed his amended
complaint on February 6, 2020. Doc. 23. Chief Magistrate Judge Kelly H. Rankin granted
Plaintiffs motion to amend his amended complaint the same day. Doc. 24. Because
Plaintiff dropped John/Jane Does as defendants from the caption of his Second Amended
Complaint, the Court terminated as moot Plaintiffs motion to dismiss the Doe defendants
and terminated John/Jane Does (1-5) as parties to the case. Plaintiff also dropped his claim
under the Texas Business and Commerce Code.

Plaintiff filed a notice of service of the Second Amended Complaint to Technologic
on March 15, 2020 after leaving copies of it with the Wyoming Secretary of State. Doc.
25. On April 14, 2020, the Court ordered Plaintiff to either file a status report or an amended
motion for default judgment by May 4, 2020. Doc. 26. Plaintiff timely filed his present
motion for default judgment against Defendant on April 24, 2020. Doc. 28.7 Technologic
has not appeared.

IT. Analysis

A, Subject-Matter and Personal Jurisdiction

In order for a court to have jurisdiction to enter a valid judgment, a court must have
both personal and subject matter jurisdiction. See FED. R. CIV. P. 12(b). Specifically, a
court must determine whether it has jurisdiction over a defendant who has not appeared

before entering default judgment against the defaulting party. Dennis Garberg & Assocs.,

 

? Plaintiff also filed a motion for entry of default by the clerk, doc. 27, but this was unnecessary as
default remained entered for Defendant in doc. 9.

3

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 4 of 15

Inc. v. Pack-Tech Int'l Corp., 115 F.3d 767, 772 (10th Cir. 1997). In its order of January 6,
2020, the Court found it has subject-matter jurisdiction over Plaintiff’s claims as well as
general jurisdiction over Defendant. The Court continues to have subject matter and
personal jurisdiction.

B. Legal Standards for Default Judgment

According to FED. R. CIV. P. 55(a), before obtaining a default judgment, the party
seeking relief must show by affidavit or otherwise prove that the party against whom
judgment is sought failed to plead or defend against the party’s complaint. If the party
meets these criteria, “the clerk must enter the party’s default.” Jd. In the present case, as
noted above, Defendant Technologic has been defaulted since August 15, 2019.

Once default is entered in accordance with Rule 55, the party is free to seek a default
judgment. FED. R. CIV. P. 55(b). The clerk of the court is responsible for entering a default
judgment. /d. The clerk must enter a default judgment “if the plaintiff’s claim is for a sum
certain or a sum that can be made certain by computation” in the amount verified by
plaintiff as long as “defendant who has been defaulted for not appearing . . . is neither a

minor nor an incompetent person.” FED. R. CIV. P. 55(b)(1). If a party is unable to prove

 

3 This Court previously found it has subject-matter jurisdiction over the present case on the basis
that Plaintiff brings claims under 28 U.S.C. § 277 of the Telephone Consumer Protection Act, and
the U.S. Supreme Court previously held in Mims v. Arrow Fin’l Servs., LLC that state and federal
courts have concurrent jurisdiction over TCPA claims. Mims v. Arrow Fin’l Servs., LLC, 565 U.S.
368, 376 (2012). Furthermore, this Court previously found it has general jurisdiction over
Defendant on the basis that Plaintiff alleges Wyoming is the place of incorporation for Technologic
and binding precedent has ruled that “with respect to a corporation, the place of incorporation and
principal place of business are paradig[m] ... bases for general jurisdiction.” Daimler AG v.
Bauman, 571 U.S. 117, 137 (2014). See also BNSF Ry. Co. y. Tyrrell, 137 8. Ct. 1549, 1558 (2017)
(a corporation’s place of incorporation is one of the paradigm forums in which it is ‘at home’ and
thus subject to general jurisdiction, citing Daimler).

4

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 5 of 15

the certainty of the sum of their claim pursuant to Rule 55(b)(1), the party must file a
motion with the court requesting a default judgment. FED. R. CIV. P. 55(b)(2).
Furthermore, “the court may conduct hearings or make referrals...when, to enter or
effectuate judgment, it needs to: (A) conduct an accounting; (B) determine the amount of
damages; (C) establish the truth of any allegation by evidence; or (D) investigate any other
matter.” Jd. Nonetheless, “decisions to enter judgment by default are committed to the
district court’s sound discretion.” Dennis Garber & Associates, Inc. v. Pack-Tech Intern.
Corp., 115 F.3d 767, 771 (10th Cir. 1997).

“[A] court may enter a default judgment without a hearing only if the amount
claimed is a liquidated sum or one capable of mathematical calculation.” Hunt v. Inter-
Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir. 1985) (citing Venable v. Haislip, 721
F.2d 297, 300 (10th Cir. 1983)). In the present case, Plaintiff's claims for money damages
are based on 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(c)(5)(B). Doc. 23. Each of
these statutes states that damages arising from violations of the TCPA should be awarded
in the amount of plaintiffs actual monetary loss or $500 for each violation, whichever is
greater. Plaintiff seeks only the statutory damages, not actual. Therefore, once the Court
determines whether Plaintiff is entitled to relief on his claims, the amount claimed is
capable of mathematical calculation: the statutory damages multiplied by the 198 violations
that Plaintiff alleges. 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(c)(5)(B) also provide
that damages can be enhanced up to treble damages in the Court’s discretion if it is
determined a violation was knowing or willful. Plaintiff claims Defendant knowingly and

willfully violated TCPA provisions 198 times. Doc. 23.
5

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 6 of 15
\

Furthermore, “upon the entry of default against a defendant, the well-pleaded
allegations in the complaint are deemed admitted.” Richfield Hosp., Inc. v. Shubh Hotels
Detroit, LLC, No. 10-CV-00526-PAB-MJW, 2011 WL 3799031 (D. Colo. Aug. 26, 2011);
see Olcott v. Delaware Flood Co., 327 F.3d 1115, 1125 (10th Cir. 2003). In the present
case, by entering default for Defendant, Plaintiff’s factual allegations are deemed admitted
by Defendant. Therefore, Plaintiff's factual allegations contained in the complaint must be
accepted as true.

The general rule states that when a plaintiff asserts multiple defendants are jointly
liable, a default judgment should not be entered against a single defendant unless the
plaintiff's claims against all defendants have been adjudicated or each defendant has
defaulted. See Hunt, 770 F.2d at 148. In the present case, because Plaintiff has dropped the
five John/Jane Does, the Court can enter default judgment against Technologic if otherwise
appropriate.

C. Plaintiff's Claim Under 47 U.S.C. § 227(b)

Plaintiff pleads two claims for relief under the TCPA. First, the plaintiff alleges the
violation of 47 U.S.C. § 227(b)(1)(A)(iii). This statute provides in relevant part:

(b) Restrictions on use of automated telephone equipment

(1) Prohibitions

It shall be unlawful for any person within the United States, or any person

outside the United States if the recipient is within the United States—

(A) to make any call (other than a call made for emergency purposes or made

with the prior express consent of the called party) using any automatic

telephone dialing system or an artificial or prerecorded voice—
* Kk

(iii) to any telephone number assigned to a paging service, cellular telephone
service, specialized mobile radio service, or other radio common carrier
service, or any service for which the called party is charged for the call,

6

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 7 of 15

unless such call is made solely to collect a debt owed to or guaranteed by the
United States:

47 U.S.C.A. §227(b)(1)(A)(iii).
47 U.S.C. § 227(b)(1)(A)(iii), prohibits any person, absent the prior express
consent of a telephone-call recipient, from “mak[ing] any call ... using any
automatic telephone dialing system ... to any telephone number assigned to
a paging service [or] cellular telephone service.” A text message to a cellular
telephone, it is undisputed, qualifies as a “call” within the compass of §
227(b)(1)(A) (ii). 768 F.3d 871, 874 (C.A.9 2014). For damages occasioned
by conduct violating the TCPA, § 227(b)(3) authorizes a private right of
action. A plaintiff successful in such an action may recover her “actual

monetary loss” or $500 for each violation, “whichever is greater.” Damages
may be trebled if “the defendant willfully or knowingly violated” the Act.

Campbell-Ewald Co. v. Gomez, 136 8. Ct. 663, 666-67 (2016), as revised (Feb. 9, 2016).

In order to bring a successful TCPA claim under § 227(b)(1)(A)(iii), the plaintiff
must show 1) the defendant made a call for non-emergency purposes, without the prior
express consent of the person receiving the call, “using any automatic telephone dialing
system or an artificial or prerecorded voice” and 2) that the call was made to a telephone
number “assigned to a paging service, cellular telephone service, specialized mobile radio
service, or other radio common carrier service, or any service for which the called party is
charged for the call.” Versteeg v. Bennett, Deloney & Noyes, P.C., 775 F. Supp. 2d 1316,
1320 (D. Wyo. 2011).

In the present case, Plaintiff claims he has received at least 198 calls, not related to
an emergency purpose and without his consent, to his cell phones, including three cell-
phone numbers identified in his pleading. Doc. 23, Second Amended Complaint, Ex. A.
The calls occurred throughout 2015 and 2016. Furthermore, Plaintiff alleges that each of
the 198 calls were initiated using an automated telephone dialing system and prerecorded

7

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 8 of 15

message. In his Second Amended Complaint, Plaintiff also alleges facts to support that the
Defendant Technologic is the same Technologic entity referenced in the call log (which
refers to Technologic as an LLC) and other evidence Plaintiff has submitted in the record.
Therefore, the Court finds Plaintiff has successfully established the necessary elements of
a TCPA claim under § 227(b)(1)(A)(iii) and is entitled to statutory damages against
Defendant for $500 per 198 calls: $99,000. 47 U.S.C.A. § 227(b)(3)(B).

Furthermore, Plaintiff asserts Defendant’s “willful and knowing” violations of
§ 227(b)(1)(A)Gii) enable him to collect treble damages pursuant to § 227(b)(3) in the
amount of $1500 per violation. Specifically, the statute provides:

If the court finds that the defendant willfully or knowingly violated this

subsection or the regulations prescribed under this subsection, the court may,

in its discretion, increase the amount of the award to an amount equal to not

more than 3 times the amount available under subparagraph (B) of this

paragraph.

47 US.C.A. § 227(b)(3).

In order to receive treble damages for a TCPA claim, it is not necessary for plaintiff
to establish defendant had knowledge of the TCPA provision in order to prove a knowing
or willful violation. Lee v. Loandepot.com, LLC, No. 14-cv-01084-EFM, 2016 WL
4382786, at *8 (D. Kan. Aug. 17, 2016). Instead, “to establish a knowing violation of the
TCPA for an award of treble damages, a plaintiff must prove only that the defendant knew
that it acted or failed to act in a manner that violated the statute, not that the defendant
knew that the conduct itself constituted a violation of the law.” Jd. (quoting Steward vy.

Regent Mgmt. Solns., No. 1:10-CV-2552-CC-JFK, 2011 WL 1766018, at *7 (N.D. Ga.

May 4, 2011). In the present case, Plaintiff states he has repeatedly sued multiple customers
8

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 9 of 15

of Technologic including Michael Montes, owner of Tollfreezone.com, a telemarketer that
uses Defendant to place calls. Doc. 23. The three such cases Plaintiff identifies in the
Second Amended Complaint were filed respectively in 2014, 2015 and 2016. Plaintiff
further contends Montes previously stated under oath that people who file lawsuits against
Defendant’s customers are added to the “Militant DNC list” maintained by Technologic
Id.4 Nonetheless, Plaintiff claims that calls from Defendant continued. Jd. The calls on his
Exhibit A call log date throughout 2015 and 2016. He also alleges that “[t]he entity
technologic USA, Inc. was intentionally designed as a 100% illegal dialing platform for
non-compliant telemarketers to make untraceable calls by the millions of calls each day.”
ECF No. 23 { 24. He alleges Technologic made the calls with spoofed caller IDs and played
prerecorded messages followed by 3-4 seconds of “dead air” before he was connected to a
representative (indicative of the calls having been placed with automatic dialing systems).

Plaintiff's allegations show Defendant continued to place autodialed calls to
Plaintiff despite clear evidence Plaintiff did not consent to them. Furthermore, Plaintiff's
apparent placement on the “Militant DNC list” and continued receipt of automated calls
from Technologic supports that Defendant knowingly and willfully acted in a manner that

violated § 227(b)(1)(A)(iii). Therefore, it is concluded that Defendant acted knowingly or

 

‘ Plaintiff sued Michael Montes, owner of Tollfreezone.com, in a previous case. Cunningham v.
Michael Montes, No. 16-cv-761-jdp, 2017 U.S. Dist. LEXIS 26804 (W.D. Wis. Feb. 27, 2017). In
a deposition taken by Plaintiff in Cunningham v. Michael Montes, Montes states that “people who
threaten lawsuits or actually file lawsuits: are added to the “Militant DNC list” which is maintained
by Technologic. Doc. 23, Second Amended Complaint, 943. This is among the voluminous
evidence (both depositions and documents) that Plaintiff attaches to the Second Amended
Complaint to establish that the Defendant is the entity that caused the 198 calls to his cell phones.

9

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 10 of 15

willfully for the purposes of satisfying § 227(b)(3). Plaintiff is entitled to enhanced
damages for each of Defendant’s 198 TCPA violations.

The Court has discretion to determine the level of enhancement up to treble
damages. In this case, the Court finds that in the circumstances of a default judgment, where
—as will be discussed in the next section — Plaintiffis also entitled to statutory and enhanced
damages for the same calls under § 227(c), the appropriate level of enhancement is double
the statutory damages to which Plaintiffis entitled under § 227(b). Thus, Plaintiffis entitled
to a total of $198,000 in damages on Claim 1.

D. Plaintiff's Claim Under 47 U.S.C. § 227(c) for Failure to Comply with 47 C.F.R.
64.1200

Plaintiff brings a second claim for relief contending that in making each of the same
198 calls, Defendant also violated 47 U.S.C. § 227(c) by failing to comply with the Federal
Communications Commission (“FCC”)’s regulation 47 C.F.R. 64.1200(d) implemented
thereunder. This regulation in relevant part states “no person or entity shall initiate any call
for telemarketing purposes to a residential telephone subscriber unless such person or entity
has instituted procedures for maintaining a list of persons who request not to receive
telemarketing calls made by or on behalf of that person or entity.” 47 C.F.R. 64.1200(d).
The regulation specifies four minimum standards, three of which are relevant to Plaintiff’ s
claim:

(1) Written policy. Persons or entities making calls for telemarketing

purposes much have a written policy, available upon demand, for

maintaining a do-not-call list.

(2) Training of personnel engaged in telemarketing. Personnel engaged in

any aspect of telemarketing must be informed and trained in the existence
and use of the do-not-call list.

10

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 11 of 15

38 OK OK

(4) Identification of sellers and telemarketers. A person or entity making a
call for telemarketing purposes must provide the called party with the name
of the individual caller, the name of the person or entity on whose behalf the
call is being made, and a telephone number or address at which the person or
entity may be contacted. ...

47 C.F.R. 64.1200(d)(1), (2), (4).

In order to violate 47 C.F.R. 64.1200(d), a defendant must initiate a call for
telemarketing purposes to a “residential telephone subscriber.” This term does not appear
to be defined in Title 47 of the U.S. Code. It also does not appear that the FCC has
promulgated a regulation to expressly define it. The question for Plaintiff's claim is
whether a “residential telephone subscriber” includes a cellular phone subscriber who uses
their cellular phone in their residence, despite the TCPA being promulgated in 1991, before
cell phones became ubiquitous. As the Western District of Kentucky recently pointed out,

Forty-seven C.F.R. § 64.1200(e) provides that “[t]he rules set forth in
paragraph (c) and (d) of this section are applicable to any person or entity
making telephone solicitations or telemarketing calls to wireless telephone
numbers to the extent described in the Commission's Report and Order, CG
Docket No. 02-278, FCC 03-153, ‘Rules and Regulations Implementing the
Telephone Consumer Protection Act of 1991.” ... In the referenced report
and order, the FCC made clear that “residential subscriber” can include
“wireless subscribers” because “it is well-established that wireless
subscribers often use their wireless phones in the same manner in which they
use their residential wireline phones.” See Implementing the Tel. Consumer
Prot. Act of 1991, 18 F.C.C. Red. at 14038-39; [Jn re Rules and Regulations
Implementing the Tel. Consumer Protection Act of 1991, 18 F.C.C. Red.
14014 (2003)] ... The FCC ... expressly rejected interpreting “residential
subscribers” narrowly to exclude cellular telephone numbers categorically.
See ... [/d.] at 14038 ... Cellular telephones can be used for residential
purposes. ... A cellular telephone can satisfy the “residential telephone
subscriber” element of § 64.1200(c) & (d). See 47 C.F.R. § 64.1200(e) ... A
plaintiff, however, must put forth evidence establishing that her cellular
telephone is used for residential purposes.

1]

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 12 of 15

Stevens-Bratton v. TruGreen, Inc., No. 2:15-2472, 2020 WL 556405, at *4 (W.D. Tenn.
Feb. 4, 2020). The FCC’s interpretation of § 227(c)’s ambiguous term “residential
telephone subscriber” (or at times “residential subscriber”) is not unreasonable, and the
Court defers to it under Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc.,
467 U.S. 837 (1984). Thus, for purposes of 47 C.F.R. 64.1200, a “residential telephone
subscriber” includes a person who uses their cell phone as their home phone.

In this case, Plaintiff alleges that he has used his cellular phone(s) as his residential
phone for at least 10 years. He has not had a wireline or landline phone in his home during
that time period. Plaintiff therefore satisfies the residential telephone subscriber element.
Because Technologic is defaulted, the Court considers it to have admitted Plaintiff's
allegations that Technologic called Plaintiff's residential telephone number, more than
twice in a 12 month period, for the purpose of telemarketing solicitation, without
maintaining any of the required procedures of 47 CFR 64.1200(d)(1), (2), or (4). Plaintiff
cites his current complaint at 24, 26-28, and Ex. G. More specifically, Plaintiff alleges the
calls regarded all manner of telemarketing, including “get rich quick” and other fraudulent
schemes. He further alleges that each and every telemarketer with whom he spoke on these
calls failed to properly identify themselves and the parties they were calling on behalf.

Plaintiff further asserts that his second claim for relief does not seek impermissible

double compensation on the calls.° He cites inter alia Charvat v. NMP, Ltd. Liab. Co., 656

 

> Plaintiff's motion — which appears to be largely recycled from a case within the Ninth Circuit —
argues the same 198 calls at issue also support separate recovery of statutory damages under 47
U.S.C. § 227(b)(1)(B) as calls using a prerecorded or artificial voice to a residential telephone line.
Although the body of the Second Amended Complaint recites the language of subsection (b)(1)(B),

12

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 13 of 15

F.3d 440, 447-49 (6th Cir. 2011). In Charvat, the Sixth Circuit analyzed the statutory
structure of § 227(b) and § 227(c) — noting each subsection contains its own private right
of action clause — and the focus of each subsection. Subsection (b) addresses the harm of
autodialed calls; subsection (c) addresses telemarketing calls, regardless of whether they
are autodialed or not. The court found the statute provides for recovery of separate statutory
damages on the same calls, assuming the calls meet the criteria of both subsections. It
appears the Tenth Circuit has not ruled on this issue (or at least, Plaintiff does not cite such
a case and the Court has not located one), but the Eleventh Circuit cites Charvat with
approval on this issue. Lary v. Trinity Physician Fin. & Ins. Servs., 780 F.3d 1101, 1106
(11th Cir. 2015). The Court finds Charvat persuasive.

Plaintiff's well-pled factual allegations entitle him to relief under § 227(c)(5) for
Technologic’s violations of 47 C.F.R. 64.1200(d). He is entitled to $500 for each of the
198 calls, $99,000. Section 227(c)(5) also has the same language as § 227(b) regarding
willful and knowing violations are subject to up to treble statutory damages. Plaintiff seeks
treble damages under this statute in the Second Amended Complaint. Plaintiff alleges
Defendant uses “a stealth telemarketing platform purpose built and designed to facilitate
illegal telemarketing calls.” Doc. 23. This allegation shows that Defendant’s platform is
designed to be undetectable and it is a reasonable inference that one reason to avoid
detection is to avoid compliance with 47 C.F.R. 64.1200(d)’s regulations. Therefore, the

Court concludes that Defendant acted knowingly or willfully under § 227(c)(5). Plaintiff

 

Plaintiff does not bring a claim for relief under § 227(b)(1)(B). “A default judgment must not differ
in kind from ... what is demanded in the pleadings.” Fed. R. Civ. P. 54(c).

13

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 14 of 15

is therefore entitled to enhanced damages on this claim as well. Once again, the Court has
discretion to determine the level of enhancement up to treble damages. The Court finds
that in the circumstances of a default judgment where Plaintiff is also entitled to statutory
and enhanced damages for the same calls under § 227(b), the appropriate level of
enhancement is double the statutory damages to which Plaintiff is entitled under § 227(c).
Plaintiff is therefore entitled to a total of $198,000 in damages on Claim 2.°

TTT. Conclusion

For each of the reasons above, Plaintiff's motion for default judgment (doc. 28) is
granted in part and denied in part. Plaintiff's motion for default judgment on his claim
under 47 U.S.C. § 227(b) is granted. He is entitled to $99,000 in statutory damages on that
claim; because the violations were knowing and willful, he is entitled to $198,000 on Claim
1. Furthermore, Plaintiffs motion for default judgment on his claim under 47 U.S.C. §
227(c) is also granted. He is entitled to $99,000 in statutory damages on this claim; because
the violations were knowing and willful, he is entitled to $198,000 on Claim 2. Plaintiff is

thus entitled to a total of $396,000 in damages.

 

° Because Plaintiff is pro se the Court liberally construes his filings. Plaintiff's Second Amended
Complaint and current motion for default judgment contain stray references to the Texas Business
and Commerce Code § 305.053. However, his current pleading dropped the third claim for relief
in which he had previously attempted to bring a cause of action under the Texas statute. Plaintiffs
current filings contain numerous typographical errors, and the references to the Texas statute
appear to simply be the inadvertent result of incomplete editing. To the extent Plaintiff still sought
relief under the Texas Business and Commerce Code § 305.053 the Court would deny the claim
because as noted in the January 6, 2020 order, the statute limits its private right of action to “an
action in this state,” i.e., in Texas.

14

 
Case 1:19-cv-00231-NDF Document 29 Filed 06/17/20 Page 15 of 15

Judgment shall enter accordingly. Plaintiff may submit a timely bill of costs
pursuant to Rule 54(d).

IT IS SO ie
">

Dated this i day of June, 2020.

 

 

NANCY] “PREUDENTHAL
UNITED STATES DISTRICT JUDGE

 

15

 
